—In a matrimonial action in which the parties were divorced by judgment entered December 6, 1994, the defendant former husband appeals from a judgment of the Supreme Court, Rockland County (Miller, J.), dated January 9, 1998, which, inter alia, upon determining the value of the plaintiff former wife’s medical license, equitably distributed the value of the license.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, we find no basis to disturb the Supreme Court’s valuation and equitable distribution of the plaintiffs medical license (see, Domestic Relations Law § 236 [B] [5]; McSparron v McSparron, 87 NY2d 275; O’Brien v O’Brien, 66 NY2d 576).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Santucci and Florio, JJ., concur.